DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver”, “a poster”, “an acquirer”, and “a display” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2022/0070331 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0045] The controller 100 is a functional device that controls the entire terminal device 10. The controller 100 implements various functions by reading and executing various programs that are stored in the storage 150. The controller 100 is constructed of one or plural arithmetic devices (for example, central processing units (CPUs)), for example.
[0046] When executing the programs, the controller 100 functions as a destination manager 102, a group manager 104, a message acquirer 106, a timeline display 108, a message receiver 109, and a message poster 110.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6-9 recite the limitation "the information processor". There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obayashi et al. (US 2020/0099799, hereinafter Obayashi).

Regarding claim 1, Obayashi teaches an information processing apparatus comprising (user terminal; ¶¶ 0031-0038, Fig. 1): 
a receiver that receives posting of a message including a request by a user (user terminal receives print command; ¶¶ 0067-0068, Fig. 7); 
a poster that posts the message received by the receiver to a social networking service (SNS) (print command posts to chatbot; ¶ 0060, Fig. 6 S10 and ¶ 0068, Fig. 7 200); 
an acquirer that acquires a message posted by an image forming device from the SNS, the image forming device being able to process the request and being among image forming devices that are associated with the user in the SNS (chatbot analyzes content of post indicative of a print command with output designation and posts comment confirming print command; ¶¶ 0060-0063 and ¶ 0070, Fig. 7); and 
a display that shows the message acquired by the acquirer (user terminal displays chatbot post “The document will be output from…”; ¶ 0070, Fig. 7).

Regarding claim 2, Obayashi teaches an information processing apparatus comprising (user terminal; ¶¶ 0031-0038, Fig. 1):
a receiver that receives posting of a message including a request by a user, the message being addressed to a specified image forming device among image forming devices that are associated with the user in a social networking service (SNS) (user terminal receives print command with print output destination among printers 18a to 18c; ¶ 0038, ¶ 0063, and ¶¶ 0067-0068, Fig. 7); 
a poster that posts the message, which is received by the receiver and addressed to the specified image forming device, to the SNS (print command posts to chatbot; ¶ 0060, Fig. 6 S10 and ¶ 0068, Fig. 7 200); 
an acquirer that acquires a message posted by the specified image forming device from the SNS, the message indicating the image forming device capable of processing the request (chatbot analyzes content of post indicative of a print command with output designation and posts comment confirming print command; ¶¶ 0060-0063 and ¶ 0070, Fig. 7); and 
a display that shows the message acquired by the acquirer (user terminal displays chatbot post “The document will be output from…”; ¶ 0070, Fig. 7).

Regarding claim 3, Obayashi teaches the information processing apparatus according to claim 2, wherein the receiver receives posting of a message that includes a request to allow posting of a message addressed to the image forming device capable of processing the request, and the poster posts the message including the request to the specified image forming device as a destination (user accepts proposal to change settings for printer B; ¶ 0083, Fig. 8 S28 and  ¶¶ 0089-0091, Fig. 9).

Regarding claim 4, Obayashi teaches the information processing apparatus according to claim 1, wherein the display further shows information on the image forming device on the basis of a status of the image forming device that is associated with the user (user terminal displays chatbot post “Printing has been completed”; ¶ 0072, Fig. 7).

Regarding claim 10, Obayashi teaches the information processing apparatus according to claim 1, wherein the display changes a display mode of information on the image forming device that is associated with the user on the basis of whether the image forming device can process the request (chatbot proposes to setting changes in order for printer to be able to perform; ¶¶ 0081-0082, Fig. 8 S24-S26 and ¶¶ 0088-0089, Fig. 9).

Claims 5 and 11 recite similar limitation as claims 4 and 10. Thus, arguments similar to that presented above for claims 4 and 10 are equally applicable to claims 5 and 11.

Claims 12 and 13 are method claims that correspond to the apparatus of claims 1 and 2. Thus, arguments similar to that presented above for claims 1 and 2 are equally applicable to claims 12 and 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi as applied to claims 1, 2, 4, and 5 above, and further in view of Shirai (US 2011/0063668).

Regarding claim 6, Obayashi teaches the information processing apparatus according to claim 4, wherein the display shows, items that include: and an icon that corresponds to the information processor (user A icon; ¶ 0068, Fig. 7),
but does not explicitly teach wherein the display shows, in a list, items that include: information on the information processor that is provided in a specified area among the image forming devices associated with the user; and changes a display mode of the icon on the basis of a distance between the image forming device corresponding to the icon and the information processor.
However, Shirai teaches wherein the display shows, in a list, items that include (¶¶ 0084-0085, Figs. 13A): information on the information processor that is provided in a specified area among the image forming devices associated with the user (location information 1303; ¶ 0085, Fig. 13A); and changes a display mode of the icon on the basis of a distance between the image forming device corresponding to the icon and the information processor (location change; ¶ 0085, Fig. 13C).
Obayashi and Shirai are in the same field of endeavor of an information processing apparatus that allows a user to select a printer from a plurality of printers. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Obayashi to include a list and a display mode as taught by Shirai. The combination improves the operability of the information processing apparatus by making easier for a user to print to an intended printer (¶ 0004-0007; Shirai).

Regarding claim 8, Obayashi teaches the information processing apparatus according to claim 4, wherein the display shows, items that include: and an icon that corresponds to the information processor (user A icon; ¶ 0068, Fig. 7),
but does not explicitly teach wherein the display shows, in a list, items that include: information on the information processor that is provided in a specified area among the image forming devices associated with the user; and changes a display mode of the icon on the basis of performance or use frequency of the image forming device corresponding to the icon.
However, Shirai teaches wherein the display shows, in a list, items that include (¶¶ 0084-0085, Figs. 13A): information on the information processor that is provided in a specified area among the image forming devices associated with the user (location information 1303; ¶ 0085, Fig. 13A); and changes a display mode of the icon on the basis of performance or use frequency of the image forming device corresponding to the icon (last access date 1307; ¶ 0085, Fig. 13A).
The motivation applied in claim 6 is incorporated herein.

Claims 7 and 9 recite similar limitation as claims 6 and 8. Thus, arguments similar to that presented above for claims 6 and 8 are equally applicable to claims 7 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 2019/0258431) teaches system comprising a server operating with a messaging application with a printing apparatus.
Park et al. (US 2015/0172505) teaches an image forming system that controls an image forming apparatus with a messenger application.
Sasamae et al. (US 2020/0304437) teaches a message communication system that facilitates printing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672